Citation Nr: 0806914	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-00 336 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a 
fracture of the right side of the face with traumatic 
trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 3, 1968, to 
August 9, 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In addition to denying the claims 
listed above, that decision also denied the appellant's claim 
of entitlement to service connection for an eye condition; 
however, the appellant withdrew that claim in a September 
2004 statement.  Accordingly, that issue is no longer on 
appeal.

The appellant appeared at a hearing held at the RO in 
September 2003.  A transcript of that hearing has been 
associated with the record on appeal.  In September 2004, a 
video conference hearing was held before the undersigned.  A 
transcript of that hearing has been associated with the 
record on appeal.  At the hearing, the appellant submitted 
additional evidence including service medical records and 
statements from his friends.  He waived consideration by the 
RO of the additional evidence.

In February 2005, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In May 2006, the VA 
General Counsel and the appellant's attorney filed a joint 
motion with the Court.  The Court approved the joint motion 
that month, vacating and remanding the Board's decision in 
this case.

Two requests for extensions of time requested by the 
appellant's attorney were granted by the Board, delaying the 
adjudication of this case.

The issues of entitlement to service connection for residuals 
of a head injury, entitlement to service connection for 
headaches, and entitlement to service connection for 
residuals of a fracture of the right side of the face with 
traumatic trigeminal neuralgia were remanded by the Board in 
April 2007 so that the RO could comply with the VCAA notice 
requirements and so that VA could notify the appellant of the 
efforts made by VA to obtain his medical records from Oschner 
Medical Foundation.  At that time, the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for residuals of a fracture of the 
right side of the face with traumatic trigeminal neuralgia 
was decided in the affirmative.

All development having been completed and all notices having 
been issued to the appellant, the case is properly before the 
Board for consideration.


FINDINGS OF FACT

1.  The appellant has current disabilities that have been 
diagnosed as headaches, residuals of head injury, and 
traumatic trigeminal neuralgia.

2.  Facial bone fractures with nerve involvement and 
oversensitive face were noted at the time of the appellant's 
acceptance into service.

3.  A physician noted on the appellant's Report of Medical 
History that the appellant's headaches and trigeminal 
neuralgia existed prior to service and were not aggravated by 
service.

3.  The appellant's pre-existing residuals of a head injury, 
residuals of the fracture of the right side of the face with 
traumatic trigeminal neuralgia, and headaches did not 
increase in severity during service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a fracture of the 
right side of the face with traumatic trigeminal neuralgia is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1132, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.309 (2007).

2.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1132, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.309 (2007).

3.  Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the appellant served on active duty from July 
3, 1968, to August 9, 1968.  Prior to service, in a February 
29, 1968 statement, D. McI., M.D. (Dr. McI.), indicated the 
appellant had possible 5th nerve involvement and that the 
appellant was also seen by a G. L., M.D. (Dr. L.).

In March 22, 1968 statement, Dr. L. stated that examination 
of the appellant on March 20, 1968, had revealed extreme 
hypersensitivity of the right facial area.  Recent x-ray 
films showed well-healed facial fractures with a single wire 
suture about the right zygomatic-frontal suture.  There were 
no objective findings.  Dr. L. was unable to find a 
pathological reason for such sensitivity in this area.  Dr. 
L. opined that the appellant's complaint was probably 
functional in nature.

In a March 27, 1968 statement, Dr. McI. noted that while 
playing football in October 1966 (before service), the 
appellant had received multiple fractures of his face.  The 
appellant had been treated at the Ochsner Foundation 
Hospital.  The appellant still had pain.

In a June 26, 1968 letter to Dr. McI., D. E., M.D. (Dr. E.) 
of the department of neurosurgery at the Ochsner Clinic, 
wrote that the appellant had been referred to him on May 10, 
1968.  The appellant had no complaints unless the right side 
of his face was touched.  Touching the face produced a very 
unpleasant sensation in the temporal region.  Considerable 
handling of this region produced a severe headache.  The 
appellant was unwilling to go to a barbershop because of his 
condition.  He had a friend spend more than one hour cutting 
his hair in the right temporal region.  The hyperesthesia of 
part of the face had been present since the injury of October 
2, 1966 (pre-service).

The appellant was referred to the head of the plastic surgery 
department of the Ochsner Clinic who opined that there was no 
anatomical reason for the appellant's symptoms.  The head of 
the neurology department also examined the appellant.  The 
neurological examination was within normal limits except for 
the hypersensitivity to touch and pinprick noted by Dr. E.  
The head of the neurology department had not seen a similar 
complaint previously and speculated about the possibility of 
a contused nerve of the face.  Dr. E. evaluated the appellant 
again on June 12, 1968.  The appellant informed him that the 
examination by the head of the neurology department had 
produced headache that had lasted the entire weekend.  Dr. E. 
was unable to explain or treat the appellant's symptoms.

Service medical records indicate that at a March 1968 pre-
induction examination, the appellant was evaluated and found 
acceptable; however, facial bone fractures with 5th nerve 
involvement were noted.  It was reported that the appellant 
had an oversensitive face.  On physical inspection on July 3, 
1968, no additional defects were discovered, and the 
appellant was determined to be fit for military service.  

The appellant sought treatment at a dispensary on July 11, 
1968.  On July 16, 1968, the appellant again reported to the 
dispensary and complained of pain in the right side of his 
head.  He had received Darvon with no effect.  The appellant 
requested to see a physician.

On a report of medical history, the appellant noted that he 
currently had or had had previously color blindness, frequent 
or severe headache, dizziness or fainting spells, eye 
trouble, and painful urination.  He had previously had 
surgery for multiple facial fractures.  The physician noted 
that color blindness and painful urination were not related 
to his facial injuries and had existed prior to service.  
Headache, dizziness, fainting spells, and eye trouble were 
all related to traumatic trigeminal neuralgia and it was 
reported to have existed prior to service and not been 
aggravated by service.

This statement (and other statements from the veteran during 
service) clearly conflicts with the veteran's testimony 
before the undersigned that "everything basically corrected 
itself-you know, it got well" before he entered service 
(see hearing testimony of September 2004 at page five).  Such 
a statement is found to provide highly probative evidence 
against these claims.

On examination, the appellant reported having been involved 
in an accident two years prior in which he had incurred 
fractures of the facial bones on the right side.  Since that 
injury, he had suffered severe hyperesthesia in ophthalmic 
and maxillary distributions of the 5th nerve.  The pain was 
usually steady and severe but markedly exacerbated by the 
slightest touch.  He had had to make numerous arrangements in 
his private life regarding haircuts, which side of the bed he 
slept on, and had to plan to avoid stimulation of the right 
side of his face.  The appellant had exquisite sensitivity to 
light touch in the involved area.  At the appellant's 
request, the physician did not test pinprick sensation.  
Letters from private medical doctors verified that prior 
testing had demonstrated extreme discomfort.  The examiner 
recommended suspending training of the appellant pending a 
medical board because of the pain in the right side of the 
appellant's head.  The appellant was placed on physical 
profile for traumatic trigeminal neuralgia.

A July 18, 1968 clinical record indicates that the appellant 
was in his first week of basic combat training.  He had been 
inducted into service on July 3, 1968.  The appellant had 
been involved in a football accident two years previously, 
incurring multiple fractures of right-sided facial bone.  He 
complained of facial pain in hyperesthesia of two-year 
duration.  The appellant's illness dated back to the time of 
the fracture incurred during the football game.  At that 
time, the appellant underwent surgery and subsequent to the 
surgery had had hyperesthesia and pain in the distribution of 
the ophthalmic and maxillary divisions of the 5th cranial 
nerve on the right side.  He had marked hyperesthesia and had 
been seen on multiple occasions by numerous physicians, all 
of whom corroborated this.  He had constant pain markedly 
exacerbated by any trigger area in the distribution of the 
ophthalmic and maxillary divisions of the fifth cranial 
nerve.  He had gone to great lengths in the past to avoid 
contact with anything against his face.  Physical examination 
of the appellant was within normal limits except for the 
neurological examination in which there was easily 
demonstrable hyperesthesia in the distribution mentioned of 
the fifth cranial nerve.  He had marked pain and winced 
readily with only the slightest touch.  The examiner 
diagnosed post-traumatic trigeminal neuralgia, which was not 
incurred in the line of duty and which existed prior to 
service.

Based on this examination, the physician recommended that the 
appellant be presented to a medical board for consideration 
for separation for an existed-prior-to-service condition 
because he did not meet induction standards.

The appellant was given a medical discharge from service on 
August 9, 1968.

In a July 8, 1969 statement, the appellant stated that he had 
received multiple facial fractures on the right side of his 
head while playing football on October 2, 1966.  The injuries 
had required surgery and wiring of his bone structure.  
Severe pain resulted from injury, slight touch, or change of 
weather.  The appellant added that he had been hit in the 
head while in service.

Records from R. R., M.D. (Dr. R.) show treatment of the 
appellant from January 1993 to December 1999 for multiple 
complaints, including treatment in January 1993 for tension 
headache.

Records from S. N., M.D. (Dr. S.) show treatment of the 
appellant from April 2000 to February 2002 for multiple 
conditions including situational stress and insomnia.

In a March 2002 statement, the appellant stated that he had 
incurred headaches and residuals of a head injury while in 
service.  He had been treated continuously since his military 
service, and his conditioned had worsened every year.

In a May 2002 statement, the noted that he had received an 
honorable medical discharge from service after being re-
injured during basic training in 1968.

VA medical records show treatment of the appellant from 
October 2002 to June 2003.  On October 11, 2002, the 
appellant reported a history of severe constant pain to the 
right side of his head.  He had injured his head 34 years 
previously.  Wires had been placed in the facial area.  He 
was depressed from the constant pain and from feeling 
deserted and cheated by the service.  He felt as though the 
pain had cost him jobs and a marriage.  He had insomnia from 
the pain in his face when he moved around during his sleep.  
Neurological examination was within normal limits except that 
the slightest touch caused electrical shock and severe pain 
to the 2nd branch of the right trigeminal nerve.  There was 
exquisite sensitivity when the skin on the right side of his 
face was even lightly touched.  He got an electric-like pain 
that traveled in straight lines from the touch for two inches 
from the site of touch.  Diagnoses were severe pain in the 
right side of the face (2nd branch of the trigeminal nerve) 
since a kick in the head while in service, trigeminal 
neuralgia due to trauma, depression due to neuralgia and loss 
that the appellant attributed to the neuralgia, and insomnia 
due to pain.

On October 25, 2002, the appellant was again treated for 
cranial neuralgia, reactive depression, and insomnia.  He 
complained of severe, constant pain on the right side of his 
head since 34 years previously.  He had injured his head 
during a football game when he was 16 years old.  He had no 
nausea, vomiting, or visual problems.  He had no history of 
loss of consciousness or seizure.  Depression was diagnosed.

On October 31, 2002, the appellant related a history of head 
injury as a teenager and re-injury in basic training.  He had 
had chronic pain on the right side of his head since being 
kicked in the head during exercises in basic training.  He 
stated that he had disclosed the initial injury at the time 
of being drafted and the injury had been worsened by an 
accident during service.

In November 2002, the appellant reported that his headaches 
were "different," which he attributed to improved sleep.  
His work still caused problems because he wore a hard hat, 
which caused cranial pain.  Computed tomography (CT) 
examination of the appellant's head was normal.  Diagnoses 
included reactive depression and cranial neuralgia.

On December 6, 2002, the appellant was treated for 
depression, cranial neuralgia, and insomnia.  He reported 
chronic pain on the right side of his head and face since 35 
years previously.

On January 7, 2003, the appellant reported having suffered a 
head injury as a teenager.  The injury was re-aggravated when 
he was accidentally kicked in the head in basic training.  
The neuralgia arising from the head injury had ultimately 
resulted in a medical discharge from service.  Depression 
secondary to a general medical condition was diagnosed.

On February 7, 2003, the appellant reported a history of 
severe constant pain to the right side of his head from a 
head injury 34 years previously.  The appellant had suffered 
a football injury, undergone surgery, and then been kicked in 
the head during training in service.  He still had wires in 
place in his facial area.  The appellant was diagnosed with 
chronic head pain.  On February 11, 2003, a VA neurologist 
for chronic pain in the right temporal and periorbital region 
evaluated the appellant.  He reported that, at age 16, while 
playing football, he had sustained a right orbital fracture 
and possibly one of the zygomatic arch.  This had been wired 
back together.  Several years later, during basic training 
while crawling in a pit, the appellant was inadvertently 
kicked by a fellow soldier in the same area of his head.  
Following that injury, he developed intense pain and 
hypersensitivity, and after repeated visits to the infirmary, 
was medically discharged.  The appellant did not really 
describe symptoms of trigeminal neuralgia.  He had some 
occasional ptosis of the right lid and had had transient 
visual obscurations in the right eye.  He otherwise denied 
cranial nerve symptoms.  

On examination, there was some hyperpathia to light touch in 
the region around the right eye and right temple.  The 
neurologist opined that the appellant had chronic facial pain 
on a post-traumatic basis.  CT scan of the appellant's head 
in November 2002 did not describe any intracranial pathology.  
An x-ray series of the appellant's skull on February 14, 2003 
showed a metallic suture of the lateral aspect of the right 
orbit probably related to old trauma.  No acute fracture, 
dislocation, or bone erosion was seen.

In a March 2003 statement, the appellant stated that his 
disabilities had been aggravated during his military service.  
He had been re-injured while in service.

On June 30, 2003, the appellant reported having had an injury 
requiring wiring of the right orbit as a teenager.  
Thereafter, he had been kicked in the head during his 
military service and had had exquisite tenderness and 
hyperpathia with tension-related headache ever since that 
episode.  The appellant was irritable and tense.  He cringed 
under the lightest touch to his right temple.  Diagnoses 
included post-traumatic facial neuropathy with tension 
headache component, possible reflex sympathetic dystrophy 
element, and secondary mood disorder/irritability.  At 
separate treatment on that same date, the appellant reported 
a history of severe constant pain to the right side of his 
head from a head injury 34 years previously.  The appellant 
had suffered a football injury, undergone surgery, and then 
been kicked in the head during training in service.

At a September 23, 2003 hearing, the appellant testified that 
he had been injured in a football game when he was 16 years 
old.  The right side of his face around his eye area had been 
broken.  The appellant's head had been reconstructed with 
wires, and the injury had healed.  Thereafter, in boot camp 
in service during a crawling exercise, the appellant had been 
kicked by another soldier in the same area around the right 
temple where he had been injured previously.

At this hearing, the appellant stated that he sought medical 
treatment for severe pain and that he was provided pills.  
His face was sensitive to touch.  Any touching, including 
wearing a helmet, had caused dizziness and a shooting pain.  
He sought medication a few more times.  Eventually, a 
military physician took the appellant to a medical center for 
evaluation.  The physician discussed treatment options, 
including surgery, with the appellant.  The appellant had 
been placed on light duty for approximately one week and then 
discharged from service.  He explained that his face had not 
been painful when he had entered service, but he had advised 
the military about his injury history.  The appellant was not 
given an opportunity to continue with his military service.  
The military did not attempt to treat his symptoms.  He had 
had constant pain since the injury in service.  The 
sensitivity of his head had worsened over time.  The pain 
made it difficult for him to control his emotions and had 
caused him much economic and personal distress.

At a September 23, 2004 hearing, the appellant testified that 
he had been injured in 1966, approximately two years prior to 
his entry into service.  The injury had been to his head, 
but, by the time he entered service, his head was "back to 
normal."  The condition had been alleviated.  In basic 
training, during an exercise in a low crawl area, a fellow 
soldier inadvertently hit the right side of the appellant's 
face with his foot, at the site of the appellant's prior head 
injury.  The new injury "kicked the condition back in."  
The appellant received treatment at an infirmary but 
continued to pursue his military career.  One day, a military 
physician arrived to evaluate the appellant, and the 
appellant was eventually medically discharged from service.  
Although the appellant had been injured prior to service, the 
injury had been aggravated by the appellant's service.  The 
residuals of his head injury consisted of sensitivity to 
touch.  Because of the pain, he had difficulty controlling 
his emotions.  His headaches consisted of constant pain on 
the entire right side of his head.  Contact with the right 
side of his head caused pain that woke him from sleeping at 
night.  He had had headaches for approximately one year after 
his pre-service head injury, but, before he had entered 
service, "everything [had] basically corrected itself . . . 
it got well."  He had not been having headaches at the time 
of his induction into service.  His quality of life had been 
diminished in nearly every aspect because of his head pain.  
The appellant thought that his life would have been better 
had the military treated his injury properly rather than 
merely discharging him.  The appellant's symptoms had 
worsened since his military service.

In a July 2004 statement, C. J. (Mr. J.) stated that he had 
been present in 1966 when the appellant had been severely 
injured.  The appellant's recovery over the years had allowed 
him to enjoy a normal lifestyle.  He eventually joined the U. 
S. Army, but he stayed in touch with Mr. J. by letters and 
telephone calls.  The appellant told Mr. J. about being 
kicked in the head at the site of the previous head injury 
during service.  The appellant had experienced great pain and 
suffering since his discharge from service.  He had lost 
friends and jobs because of his inability to deal with the 
pain.

In an August 2004 statement, K. McC. (Mr. McC.) stated that 
he had known the appellant since attending high school with 
him in 1962.  When the appellant had been injured in 1966 at 
a football game, Mr. McC. had helped the appellant get to a 
hospital.  The right side of the appellant's head, in the 
area of his eyebrow, had been crushed.  After the injury had 
been healing for approximately one year, the appellant had 
expressed interest in joining the military.  Thereafter, he 
was drafted and entered basic training.  The appellant kept 
in touch with Mr. McC. by letters.  Shortly after entering 
service, the appellant had written to Mr. McC. and told him 
that the right side of his face had been re-injured.  The 
appellant was medically discharged from service without any 
treatment of the re-injury.  The appellant had severe, 
constant pain in his head.

In a September 2004 statement, F. N. (Mr. N.) stated that he 
had known the appellant since 1979.  The appellant had 
continued to be employed as a construction worker despite 
great pain.  When wearing a hard hat, the hat rubbed against 
the right side of the appellant's head and caused a burning 
sensation and headaches.  The appellant had difficulty 
controlling his emotions because of the pain.  The appellant 
had told Mr. N. that he had been kicked in the right cheek 
during a low crawl exercise in service.

In February 2007, A. A., M.D. (Dr. A.), a board certified 
physician in internal medicine, reviewed the appellant's 
medical records copied from the claims file.  Dr. A. 
referenced the appellant's football injury and the 
appellant's assertion that his face was re-injured two weeks 
into boot camp.  He indicated that the appellant seems to 
have Reflexive Sympathetic Dystrophy (RSD), also known as 
Complex Regional Pain Syndrome (CRPS), and notes that no 
other medical reports have referred or considered RSD in 
diagnosis.  He indicated that the appellant most likely 
suffered some nerve injury from his facial fractures in 
October 1966.  He stated that the appellant continued to have 
pain if the involved area was manipulated.  He further stated 
that while in the Army, the appellant received an injury to 
the same nerve distribution as initially affected.  He 
concluded that the nerve was already sensitized from the 
fractures, and the trauma from the in-service contact injury 
set up a reflex arc where the pain steadily increased and 
became out of proportion to the in-service injury.  He 
indicated that this scenario is classic for RSD or CRPS.  In 
Dr. A.'s opinion, it is more likely than not that the 
appellant developed his currently debilitating pain from the 
contact injury that occurred in the Army.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2007).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the appellant's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  Service-connection for certain listed 
presumptive disorders may be presumed if the disorder became 
manifest to a degree of 10 percent disabling during the 
appellant's first year after separation from service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
appellant's present condition.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and that the injury 
or disease was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002 & Supp. 2005); see VAOPGCPREC 3-2003 
(July 16, 2003).

If there were a pre-existing injury or disease, as in this 
case, the pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306(a) (2007).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition"-that is, a worsening that existed not only at the 
time of separation but one that still exists currently-is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The evidence shows that the appellant has been diagnosed with 
tension headaches, trigeminal neuralgia due to trauma, 
cranial neuralgia, post-traumatic chronic facial pain, and 
chronic head pain; therefore, for his claims of service 
connection, he satisfies the criterion of having a "current 
disability".  However, the appellant's service medical 
records show that facial bone fractures with nerve 
involvement were noted at the time of the appellant's 
acceptance into service on July 3, 1968.  

Further, there is no contemporaneous evidence that the 
appellant's pre-existing injury increased in disability 
during his brief military service.

At the time of the appellant's entrance into service, medical 
records from his private physicians and his pre-induction 
examination showed that the appellant had extreme sensitivity 
to touch on the right side of his head and face.  This 
directly conflicts with the veteran's testimony, providing 
evidence against this claim.  Extensive touching of his face 
produced prolonged headache before service.  During the 
appellant's military service, he was treated for pain on the 
right side of his head, which was steady but markedly 
exacerbated by the slightest touch.  

Evidence attributing the appellant's current symptoms to an 
aggravation of a pre-existing disability during service 
includes the October 11, 2002 record of VA treatment and the 
opinion from Dr. A.  Other than the October 11, 2002 
treatment record and Dr. A.'s opinion, other VA records 
attributing the appellant's current disabilities to an in-
service injury are mere transcription of lay history and, as 
such, are not "competent medical evidence."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Although the VA 
physician who treated the appellant on October 11, 2002 
diagnosed severe pain in the right side of the face since a 
kick in the head while in service, and indicated the 
appellant had trigeminal neuralgia due to trauma, the 
physician relied solely on an inaccurate history provided by 
the appellant.  The Board is not bound to accept a medical 
opinion that is based on lay history where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998), aff'd, 188 F.3d 1335 (Fed. Cir. 
1999).  While an examiner can render a current diagnosis 
based upon his examination of the appellant, without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the appellant.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).

With regard to the opinion provided by Dr. A. in February 
2007, opining that it is more likely than not that the 
appellant developed his debilitating pain from the contact 
injury that occurred in the Army, the Board finds that his 
opinion is of little probative value as his opinion is also 
based, in part, on an inaccurate history provided by the 
appellant.  The Board notes that Dr. A. reviewed the medical 
records; however, the Board cannot overlook the fact that the 
appellant's assertion that he was kicked in the face is not 
corroborated in his service medical records.

Most importantly, the veteran is found by the Board to be a 
very inaccurate historian.  The service medical records fully 
document the appellant's accident that occurred prior to 
service when treating the appellant for pain resulting from 
his disabilities.  However, none of the medical records 
indicate that the appellant sought medical treatment for 
being kicked in the face nor do they indicate that his pain 
was aggravated by receiving a kick in the face while engaged 
in training nor do they indicate that the veteran was, in 
fact, kicked in the face during service.  In fact, the 
appellant did not mention being kicked in the face during 
boot camp as an aggravating factor until after service.

The veteran has stated that in boot camp (in service), during 
a crawling exercise, he was kicked by another soldier in the 
same area around the right temple where he had been injured 
previously.  This is the most critical part of this case.  
The service medical records in this case, which are very 
complete and highly through, provide highly probative 
evidence against this claim and, more importantly, place into 
question the veteran's statements to the VA regarding this 
critical fact.  The Board finds it unlikely, in the extreme, 
that the service medical records would make no reference to a 
service injury involving an injury in the face in light of 
the veteran's pre-service problem, which is clearly 
documented.  

It is important to note that the veteran provided detailed 
reports to the service regarding his pre-service injuries, 
which were very dutifully and clearly recorded by service 
medical providers.  The Board is expected to believe that 
this veteran, and these same service medical providers, would 
fail to note that the veteran was kicked in the head during 
service.  The Board finds this part of the veteran's 
narrative to be unbelievable.  

Simply stated, the Board finds that the veteran is 
fabricating his history of an active service injury. 
 
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As indicated above, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  See also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(which holds that evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat veteran to establish an increase in disability).  

In his case, VA finds by clear and unmistakable evidence both 
that the injury existed prior to service and that the injury 
was not aggravated by service.  The Board gives greater 
weight to the conclusion by the military physician who 
examined the appellant in July 1968, reviewed the appellant's 
pre-service medical records, and opined that the appellant's 
pre-existing residuals of a head injury had not been 
aggravated by the appellant's military service.  The service 
medical records and pre-service medical records provide very 
negative evidence against these claims.  Accordingly, the 
claims are denied.
 
Although the appellant clearly believes that his head injury 
had resolved prior to his entry into service and that his 
symptoms did not re-emerge until his injury in service, his 
statements and the statements by his friends are not 
competent evidence to establish any such relationship.  
Further, his current statements to the Board conflict clearly 
with the statements he provided the service many years ago, 
undermining the history he has provided to the VA.  Simply 
stated, the Board finds that the evidence the veteran has 
presented is clearly outweighed by the service medical 
record. 

As indicated above, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant and 
his friends are not shown to be medical professionals, none 
of them is competent to make a determination that any of the 
claimed disabilities had resolved prior to or were aggravated 
by his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  To the extent the appellant is merely describing 
diminished symptoms, such as the absence of pain, the Board 
gives greater weight to the pre-service medical records, 
showing that the appellant continued to have facial and head 
pain at the time of his acceptance into service, than to the 
appellant's statements first made more than 30 years later to 
a health care provider or the Board. 

The Board finds that the medical opinions that support this 
claim are entitled to very limited probative weight, 
outweighed by the evidence cited above. 

Because the evidence shows that the appellant's pre-existing 
head injury was not aggravated by his military service, the 
appellant's claims for service connection must fail.  

To the extent that the appellant is seeking service 
connection on a secondary basis for his headaches or other 
residuals of his head injury or traumatic trigeminal 
neuralgia, any such claim has no merit because the appellant 
is not service-connected for any disability and thus fails to 
satisfy a prerequisite for any such claim.

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision and Board Remand by 
way of letters sent to the appellant in July 2007 that fully 
addressed all four notice elements and Dingess elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in December 2007 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the appellant's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA obtained no medical opinion in connection 
with these claims. However, medical opinions were not needed 
with regard to these claims because there is no competent 
evidence indicating that an increase in the appellant's 
disability is associated with an established event, injury, 
or disease in service or that a present disability is 
associated with a service-connected disability.  The medical 
evidence of record is sufficient to make a decision on these 
claims.

The Board asks the veteran and (if needed) the Court to 
carefully review this case, where the facts are clear.  The 
Board has made a factual determination in this case.  A VA 
medical opinion in this case, in light of the finding that 
the veteran was not injured in service, serves no 
constructive purpose. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained, received, and 
reviewed VA outpatient treatment records, private treatment 
records, and statements of lay witnesses.  The appellant was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of a fracture 
of the right side of the face with traumatic trigeminal 
neuralgia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


